EXHIBIT 10(m)
 
AGREEMENT OF REPAYMENT
 
This Agreement of Repayment (the "AGREEMENT") is made and entered into in this
__ day of May ___, 2010, by and between JUGGERNAUT FINANCIAL GROUP, LLC
(“LENDER"), and Power Sports Factory, Inc. a Minnesota corporation ("BORROWER")
(OTCBB: PSPF).
 
AGREEMENT:
 
This Agreement shall reflect the repayment of Three Thousand Three Hundred
Dollars ($3,300) by BORROWER to LENDER, to be applied to any outstanding
principal in connection with the Loan and Stock Pledge Agreements dated May 25,
2010 between the above parties.
 
EXECUTED on the day and year first written above.
 

 Juggernaut Financial Group, LLC     Power Sports Factory, Inc.          
By: 
 
By:
 
Gabriel Klein, Managing Partner   
 
Shawn Landgraf, CEO
 

 
                                                                                                                                    